
	
		I
		112th CONGRESS
		1st Session
		H. R. 3361
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Attorney General to design and implement a
		  procedure to permit enhanced searches of the National DNA Index
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 Utilizing DNA Technology to Solve Cold
			 Cases Act of 2011.
		2.Enhanced
			 searches
			(a)Familial
			 searches
				(1)In
			 generalNot later than one
			 year after the date of enactment of this Act, the Attorney General shall adopt
			 policies and procedures in accordance with this section to ensure that—
					(A)the Federal Bureau of Investigation may
			 conduct familial searches for DNA samples collected from crime scenes in
			 Federal investigations;
					(B)subject to
			 paragraph (5), a CODIS State
			 administrator or State attorney general may request that the Federal Bureau of
			 Investigation conduct familial searches for DNA samples collected from crime
			 scenes in State investigations; and
					(C)the privacy
			 interests of persons identified in familial searches are carefully
			 protected.
					(2)Search
			 requirementsFamilial
			 searches conducted by the Federal Bureau of Investigation under this section
			 shall be conducted only under the following circumstances:
					(A)No identical match
			 for the DNA sample collected from a crime scene can be identified in the
			 offender index.
					(B)The investigation for which DNA samples are
			 collected at a crime scene involves one or more of the following offenses under
			 Federal or State law:
						(i)An offense of murder, voluntary
			 manslaughter, kidnapping, or any attempt to commit murder, voluntary
			 manslaughter, or kidnapping.
						(ii)A
			 specified offense against a minor (as such term is defined in section 111(7) of
			 the Sex Offender Registration and Notification Act (42 U.S.C. 16911(7))), or an
			 attempt to commit such a specified offense.
						(iii)An offense for which an offender would be
			 required, under the Sex Offender Registration and Notification Act (42 U.S.C.
			 16901 et seq.), to register as a tier III sex offender (as defined in section
			 111(4) of such Act (42 U.S.C. 16911(4))), or an attempt to commit such an
			 offense.
						(3)Requests by
			 StatesA CODIS State administrator or State attorney general
			 making a request for a familial search under this section shall—
					(A)before making such
			 request, have in place a written policy that—
						(i)establishes the
			 criteria and procedures for requesting a familial search and for evaluating a
			 familial match;
						(ii)is
			 consistent with any regulations issued by the Attorney General pursuant to this
			 section; and
						(iii)ensures that the privacy interests of
			 persons identified in familial searches are carefully protected; and
						(B)each time a familial search request is
			 made, make such policy available to the Attorney General.
					(4)State assurances
			 requiredA CODIS State
			 administrator or a State attorney general may request from the Federal Bureau
			 of Investigation familial searches for DNA samples collected from crime scenes
			 in State investigations only if the requesting State has provided an assurance
			 to the Attorney General that—
					(A)the requesting State will take such steps
			 as the Attorney General determines to be necessary and appropriate to
			 facilitate the investigation of familial matches from other States; and
					(B)the requesting
			 State will investigate possible familial matches in the State before requesting
			 assistance from other States.
					(5)Reporting of
			 matchesAny familial match resulting from a request for a
			 familial search that complies with the requirements of this section shall be
			 reported to the CODIS State administrator or State attorney general requesting
			 information related to such match.
				(b)ReportNot
			 later than 2 years after the date of enactment of this Act, and annually
			 thereafter, the Attorney General shall submit to the chair and ranking member
			 of the Committee on the Judiciary of the House of Representatives and the
			 Committee on the Judiciary of the Senate a report on compliance with this
			 section. Each such report shall contain the following information:
				(1)The number of
			 familial searches requested by CODIS State administrators or State attorney
			 generals.
				(2)The number of familial searches conducted
			 under this section.
				(3)The number of familial matches found as a
			 result of such searches.
				(4)The status of any
			 case in which such a familial match was found.
				(c)RegulationsNot later than one year after the date of
			 enactment of this Act, the Attorney General shall issue regulations to carry
			 out this section.
			(d)DefinitionsIn
			 this section:
				(1)The term CODIS State
			 administrator means the individual designated by a State to coordinate
			 and communicate with local CODIS administrators in the State and to be
			 responsible for entering data from the State in the National DNA Index System,
			 in accordance with the procedures established by the National DNA Index System
			 Procedures Board and published by the Federal Bureau of Investigation in the
			 NDIS Policies and Procedures.
				(2)The term
			 familial search means a search of the offender index in which a
			 DNA sample from an unknown source collected from a crime scene is compared to
			 such offender index to determine if a familial match exists between the DNA
			 profile contained in such index and the DNA sample collected from the crime
			 scene.
				(3)The term familial match means
			 a genetic association determined by the Attorney General to present a high
			 probability of familial relation between a DNA profile in the offender index
			 and a DNA sample collected at a crime scene.
				(4)The term offender index means
			 the database containing information on individuals convicted of sex offenses
			 and other violent crimes in the National DNA Index System established under
			 section 210304 of the Violent Crime Control and Law Enforcement Act of 1994
			 (Public Law 103–322, 108 Stat. 1796).
				(5)The term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the United States Virgin Islands, American Samoa, Guam, and the Commonwealth of
			 the Northern Mariana Islands.
				
